ON MOTION
RADER, Circuit Judge.

ORDER

Lorenza Eady moves for reconsideration of the court’s order dismissing her appeal for failure file a brief, with brief attached. Eady states that the Secretary of Veterans Affairs consents.
Counsel for Eady states that, prior to the due date for Eady’s brief, he filed a motion seeking an extension of time to file the brief. Counsel for the Secretary was served and received a copy of Eady’s motion. The court, however, has no record of having received such a motion. Nonetheless, in light of the circumstances, the court grants Eady’s motion to reinstate her appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Eady’s motion for reconsideration is granted.
(2) The June 19, 2003 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) The Secretary’s brief is due within 30 days of the date of filing of this order.